Mr. Justice Hollakd,
dissenting.
I respectfully dissent from the majority opinion in this case, and specially concur in the dissenting* opinions by Mr. Justice Butler and Mr. Justice Bouck. My deep- concern about the possible effect of the majority opinion compels me to take an opposite view to that of my learned brethren.
Whether or not, this act of legislation, by its consequences, is just or unjust, is to be charged to the legislature. It is not for the court to decide whether this law is *430needed or whether it is wise. Our duty is to determine its offense', if any, against the Constitution, and if there is a reasonable doubt about its repugnance, such doubt should be resolved in favor of the act. We are not at liberty to hold an act unconstitutional unless it is clearly so.
Considering the expressed need for this enactment, the apparent intention of the legislative mind, and the very words of the act itself, there is no doubt in my opinion that it is constitutional. The executive and legislative branches of our state government have declared that an emergency exists that threatens the welf are of the people as well as the public peace. The declaration to this effect bjr these departments is worthy of serious consideration. They ought to know.
The act here in question stands alone as an increase of the license or regulation fees prescribed in the Motor Vehicle Act of 1931, to which it refers. It is limited in time, that is, for a part of the years 1933 and 1934, after that limited period, it is inoperative, it is thereby clearly intended to meet a transient need, and such a “limit in time, * * * well may justify a law that could not be upheld as' a permanent change. ’ ’ Block v. Hirsh, 256 U. S. 135, 41 Sup. Ct. 458, 65 L. Ed. 865.
I firmly believe we best uphold the Constitution, when we find that its elasticity will at least allow temporary measures to meet human needs. Such augments our pride in the fundamental law. Had our Constitution prescribed all the details or the limitations by which the government could make effective its powers for all ages to come, it would have- been unwise, because the exigencies of the future are beyond human conception, and are best met when they appear, and legislation must be accommodated to circumstances. The welfare of the people of the state is# really and substantially involved at this time and if that welfare is curtailed by a strict construction of this statute, the blessings of a free people are not secure.
*431The majority opinion disposes of this act on two findings. First: That it is a property tax. Second: That it is a levy for county purposes. I cannot agree to either. My convictions are clear, that, first: It is an increase or additional fee for registration, and as such it is an excise tax. The duration of the act is fixed, and it in no way disturbs the act of 1931, but refers to that act and clearly states that the fees now exacted are additional fees, and to be paid in the manner prescribed by that act. Is it not apparent that an increase of the fees under the 1931 act was here intended?
If an increase was so placed, the fees are directly anchored to the regulatory features of the 1931 act, and as such, come within the police power of the state as a tax for a use or privilege, and if as such, it produces revenue beyond the requirements of its enforcement or administration, intentionally or unintentionally, it is within the legislative power. Van Hook v. City of Selma, 70 Ala. 361, 45 Am. Rep. 85; People v. Coleman, 4 Cal. 46, 60 Am. Dec. 581; Nashville, C. & St. L. R. Co. v. Alabama, 128 U. S. 96, 9 Sup. Ct. 28; Marmet v. State, 45 Ohio St. 63, 12 N. E. 463.
The power to license may be exercised for regulation, revenue or prohibition. State v. Hammond Packing Co., 110 La. 179, 34 So. 368; State v. Moore, 113 N. C. 697, 18 S.E. 342.
It is to be remembered that this act reaches only motor vehicles “intended to be operated upon any highway in this state,” an explicit reference to use, and only those used. If not used, no fee attaches by the act. If according to the majority opinion this was a property tax, it would reach all motor vehicles regardless of use.
The license taxes on automobiles, from which almost every state derives a substantial revenue, are modern examples of this sort of tax. Kane v. State, 81 N. J. L. 594, 80 Atl. 453; Ex Parte Schuler, 167 Cal. 282, 139 Pac. 685.
It is true that the amount of the increased or additional fee required by this act is based upon valuation. No con*432stitutional objection lies in the way of a legislative body prescribing any mode of measurement to determine the amount it will charge for the privilege it bestows. Home Ins. Co. v. New York, 134 U. S. 594, 10 Sup. Ct. 593; State of Maine v. Grand Trunk Ry. Co. of Canada, 142 U. S. 217, 12 Sup. Ct. 121.
It was claimed by plaintiff in error that the act is not within the governor’s call.
Section 1 of the purposes for which the general assembly was convened, contains the following clause: “To provide funds by loan or otherwise for the financing of direct relief, or work relief, or both, during the period of the emergency. ’ ’ By that statement, the governor indicated the general subject of the legislation. It is required that the business to be transacted at the special session shall be specially named, The above clause specifically states the nature of that particular business, and that business was to provide funds by a loan or otherwise, and it is not necessary that all details of proposed legislation be particularly described by the executive proclamation. The chief executive could not, with any degree of accuracy, foresee the detailed manner in which the legislative body, through its deliberations, would prescribe and enact laws to meet the g’eneral purpose of the call.
We come now to the second proposition of the majority opinion, which holds that this is an attempt by the general assembly to impose a tax for- county purposes. The opinion states that, “No serious question can be raised that the primary purpose of the act is to afford a fund from which the needy and destitute may receive aid, and no serious question can be raised that the duty to' care for persons so afflicted rests upon the several counties.”
According to the declarations of the chief executive and the legislature, the seriousness of the situation has assumed such proportion that it has gone far beyond the ability of the several counties to meet. The very existence *433of the state as a social unit is threatened and the purpose of this act is for a defense of that social unit hv preserving public peace, and stands in equal position with laws enacted expressly to preserve law and order. The duty to protect its citizens is one the state can never shirk and to deny it the means, by strict construction of constitutional provisions, would be denying it its right to endure.
The word “taxes” as used in section 7, article 10, of the Constitution, refers to the ordinary public taxes. Denver v. Knowles, 17 Colo. 204, 30 Pac. 1041. The legislature has not attempted by this act to impose a tax for the purposes of any county. The legislature has increased its charge .for a privilege, having for its main purpose in so doing’, the providing’ of work relief. When viewed in the light of the present emergency, such would be beyond the confines of any particular county boundary. People distressed by unemployment are necessarily a restless and shifting people. Again this act is tied to the 1931 Motor Vehicle Act, in that it provides that the application for registration be made to the state department or its “duly authorized agents” as defined by the 1931 act, as the county clerk or recorder in each county. Such agents are directed by the act under consideration here to transmit all additional fees collected under this act W the county treasurer before specified dates. The act directs such county treasurers to credit the monies so paid for such fees to a fund to be known as the “county emergency relief fund.” It was intended that it be expended for work relief and direct relief to the unemployed and for no other purpose, such expenditure to be under the direction of the board of county commissioners of each county.
When it is said that such is for a county purpose, the answer is here. If for county purposes, the board of county commissioner’s would' be at liberty to expend such funds for the various uses of the county government. The fact that the fund is designated as a “ county emergency *434relief fund” does not ©hang© the situation. Call it what you may for bookkeeping’ convenience, the fund remains the same, one to be used only for a specified purpose and if unused, is subject to the further directions of the legislature.
It has not been my intention herein to deal in detail with all of the questions involved in this case, intending only to' set forth my views in a general way, since all of these questions are ably dealt with by Mr. Justice Butler and Mr. Justice Bouck in their dissenting opinions in which I most readily concur.